El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En. la demanda en este caso se alega que los demandados Gerardo Flores y Euperta Flores tomaron a crédito a la demandante abono químico para tabaco y por tal concepto suscribieron y entregaron a la demandante un pagaré por $1,200.83 cuya copia se dice acompañarse a la demanda aun-que no aparece de la transcripción del récord, y que no ñau satisfecho ni en todo ni en parte la cantidad adeudada. La demandada Euperta Flores excepcionó la demanda y la contestó negando haber tomado a crédito a la demandante abono químico ni ningún otro material, y haber suscrito pagaré alguno por tal concepto, y alegando que firmó el pagaré a que se refiere la demanda como fiadora de Gerardo Flores, sin ser el abono para beneficio y uso de la demandada ni de su sociedad de gananciales con su esposo José Julia Marín, y asimismo alegó que la obligación en este caso había sido *408novada por haberse prorrogado por ]a demandante sin cono-cimiento ni consentimiento de esta demandada. Gerardo Flores presentó excepción previa a la demanda.
De la transcripción de la evidencia no aparece la confir-mación que el pagaré u obligación en él contenida hubiera sido novada, como se alegó; aparece que firmaron ambos demandados el mismo pagaré, que se incluye en copia en la. página 14 de la transcripción, y que es una obligación soli-daria suscrita por Gerardo y Ruperta Flores, y aparece también de la prueba que la demandada Ruperta Flores afirma que suscribió ese pagaré como fiadora de su hermano Gerardo.
La corte dictó sentencia declarando con lugar la demanda y condenando a ambos demandados a pagar a la demandante la cantidad de $1,200.83, intereses y $200 de honorarios de abogado y las costas.
Contra esa sentencia se interpuso apelación por los de-mandados. Y ahora se ha solicitado de la corte que se deses-time la apelación por ser frívola y carecer de fundamento.
 No encontramos que pueda ser una buena defensa en un deudor solidario el alegar que firmó el pagaré como fiador de su codeudor. Y en cuanto a que la demandada Ruperta Flores no haya tomado los géneros ni suscrito el pagaré en beneficio de la sociedad de gananciales, tampoco encontramos que sea ésta una buena defensa. Es posible que la sentencia no tenga fácil ejecución sobre bienes de la sociedad de gananciales de la demandada; pero es también indudable que el haber firmado la obligación para complacer a su hermano Gerardo Flores no constituye para ella una defensa meritoria. Cintrón & Aboy v. Solá, 22 D.P.R. 946.

La apelación, por consiguiente, es frívola y la- moción de desestimación presentada debe ser declarada con lugar, como ctsí se deólara.